Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 21, 2018

                                            No. 04-18-00980-CV

                              IN RE Crystal Gayle CALDWELL-BAYS

                                   Writ of Habeas Corpus Proceeding1

                                                   ORDER

        On December 21, 2018, relator filed a petition for writ of habeas corpus. This court believes
a serious question concerning the relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real party in interest may file a response to the petition in this
court no later than January 17, 2019. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

        The court hereby ORDERS, pending final resolution of the petition and upon payment of a
cash bond in the amount of $4,500.00 payable to the 451st Judicial District Court, that Crystal Gayle
Caldwell-Bays be released from custody under the trial court’s “Order Holding Crystal Gayle
Caldwell-Bays in Contempt, Granting Judgment, and for Commitment to County Jail” entered in
Cause No. 16-237CCL, styled In the Matter of the Marriage of Crystal Gayle Caldwell-Bays and
Marvin Bays and In the Interest of B.J.B., B.B.B., J.C.B., and M.B.B., Children, filed in the 451st
Judicial District Court, Kendall County, Texas. The cash bond in the amount of $4,500.00 is
sufficient to release Crystal Gayle Caldwell-Bays from both the civil and criminal contempt
commitments.

        It is so ORDERED on December 21, 2018.

                                                                                  PER CURIAM




        ATTESTED TO: __________________________
                     KEITH E. HOTTLE,
                     Clerk of Court



1
  This proceeding arises out of Cause No. 16-237CCL, styled In the Matter of the Marriage of Crystal Gayle
Caldwell-Bays and Marvin Bays and In the Interest of B.J.B., B.B.B., J.C.B., and M.B.B., Children, pending in the
451st Judicial District Court, Kendall County, Texas, the Honorable Michael P. Peden presiding.